UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6976



JIMMY LAWRENCE NANCE,

                                           Petitioner - Appellant,

          versus


MICKEY E. RAY; UNITED STATES OF AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-00-979-20-BF)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lawrence Nance appeals from an order of the United

States District Court for the District of South Carolina trans-

ferring Nance’s habeas corpus action to the United States District

Court for the Western District of Virginia for want of jurisdiction

under 28 U.S.C. § 1631 (1994).   This Court lacks jurisdiction over

the appeal because the transfer of the matter was physically

completed before Nance filed his notice of appeal. Cf. Wilson-Cook

Medical, Inc. v. Wilson, 942 F.2d 247, 250 (4th Cir. 1991) (juris-

diction over case conveyed from transferor to transferee court upon

physical transfer of record).    Consequently, we dismiss the appeal

for lack of jurisdiction.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2